Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The receipt is acknowledged of applicants’ amendment and request for RCE, and two IDS(s) filed 12/13/2020.

	Claims 1-52 previously presented. Claims 53-56 have been added by the amendment filed 12/17/2020. Claims 1-56 are pending. 

Claims 1-38 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	Claims 39-56 are subject of the current office action.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Terminal Disclaimer
The terminal disclaimer filed 10/18/2019 does not comply with 37 CFR 1.321 because:
The person who has signed the disclaimer has not stated the extent of the applicant’s or assignee’s interest in the application/patent. See 37 CFR 1.321(b)(3).

The terminal disclaimer filed on 10/22/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application 15/312,509 has not been reviewed yet. Applicants will be notified upon its revision.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,925,150 in view of Wolf et al. 2 (claim 18 of the patent) that falls within the instantly claimed coating weight by claim 40. The transdermal therapeutic system claimed by the issued patent comprising the instantly claimed structure and ingredient, therefore is capable to control permeation rate of the active agent as instantly claimed. The difference between the present claims and the issued claims is that the issued claims do not recite the instantly claimed amount of the drug of 7.5-25% as claimed by claims 39 and 40, or delivery for 7 days as claimed by claim 40. The missing elements are taught by Wolf, see the teachings of Wolf in this office action, infra. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide transdermal patch to deliver active agent from the patch of issued patent comprises drug and PVP, and use 9% of the drug as taught by Wolf because Wolf teaches suitability and success of such amount to deliver the drug for 7 days in patient in need thereof. 

Claims 39-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 15/312,509 (reference application). Although the claims at issue are not identical, they the subject matter claimed in the instant application is fully claimed in the referenced copending applications and would be covered by any patent granted on the copending applications since the referenced copending applications and the instant application are claiming common subject matter as follows: transdermal therapeutic system comprising an inner phase comprising an active agent and binder (including polyvinylpyrrolidone applicants used to practice current invention) and an outer phase comprising polymer (including polysiloxane applicants used to practice current invention). The copending application claims the instantly claimed drug:PVP ratio (claims 7 and 8) as instantly claimed by claim 39. The copending claims recite 10% drug (claims 11, 17), and the instant claims 39 and 40 recite 7.5-25%. Claims 14, 29-31 of the copending application recites coating weight of 150 and 200 g/cm2 as instantly claimed by claim 40. Claims 23 and 32 of the copending application recite 7 days delivery as recited by instant claim 40. The transdermal therapeutic system claimed by the referenced application comprising the instantly claimed structure and ingredient, therefore, is capable to control permeation rate of the active agent as instantly claimed. The copending claims and the present claims anticipate each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 39-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7-10, 13, 47-49, 51-60 of copending Application No. 14/443,210 (reference application). Although the claims at the subject matter claimed in the instant application is fully claimed in the referenced copending applications and would be covered by any patent granted on the copending applications since the referenced copending applications and the instant application are claiming common subject matter as follows: transdermal therapeutic system comprising an inner phase comprising an active agent and polyvinylpyrrolidone and an outer phase comprising polysiloxane. The copending application claims the instantly claimed drug:PVP ratio (claims 9 and 53) as instantly claimed by claim 39. The copending claims recite 9-25% drug, and the instant claims 39 and 40 recite 7.5-25%. Claims of the copending application recites coating weight of 150 and 400 g/cm2 as instantly claimed by claim 40. Claims of the copending application recite at least 3 days delivery that overlaps with 1-7 days claimed by instant claim 40. The transdermal therapeutic system claimed by the referenced application comprising the instantly claimed structure and ingredient, therefore, is capable to control permeation rate of the active agent as instantly claimed. The copending claims and the present claims anticipate/obviate each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Copending Applications
Applicants must bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39-44, and 47-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannay et al. (WO 2004/012730) in view of Wolf et al. (WO 2011/1076879), both references are of record.

Applicant Claims 
Claim 39 is directed to a method of preparing transdermal therapeutic systems having constant permeation rates during an administration period comprising:
utilizing an additive in a transdermal therapeutic system, with an active-agent-containing layer in the form of a dried biphasic layer, which is not a hot-melt layer, having a hydrophilic inner phase and a hydrophobic outer phase, to control a permeation rate of an active agent in a manner which is independent from its concentration in the biphasic layer, wherein the maintenance of the permeation rate is proportional to the amount of active agent in the biphasic layer;
the inner phase comprises the additive and active agent consisting of dissolved active agent therein;
the additive consists of additive having a higher affinity to water than to the active agent;
said method comprising selecting an amount of active agent sufficient for the desired administration and;
dissolving the selected amount of active agent within an amount of the additive within a ratio of active agent to additive of 1:0.4 to 1:0.6 in order to maintain a constant permeation rate within 20% points:
and the dissolved active agent is present within the biphasic layer in a concentration of about 7.5 to 25 weight and the transdermal therapeutic system has an administration period of from 1 to 7 days.

Claim 40 is directed to a method of preparing transdermal therapeutic systems having constant permeation rates during an administration period comprising
forming a transdermal therapeutic system with an active-agent-containing layer in the form of a 
the inner phase comprises an additive and an active agent consisting of dissolved active agent therein; and the additive consists of additive having a higher affinity to water than to the active agent; and
said method comprising (a) selecting an amount of the active agent in the inner phase of the biphasic layer to correspond to a predetermined desired administration period of 1 to 7 days in order to administer the active agent for the predetermined desired administration period, and
(b) dissolving the selected amount of the active agent and an amount of additive in the inner phase to maintain a constant permeation rate within 20 % points during the predetermined desired administration period in step (a), and
(c) coating the biphasic layer is applied at a coating weight ranging from 100 to 400 g/m2, with the dissolved active agent is present within the biphasic layer in a concentration of about 7.5 to 25 weight %,
wherein said selecting step comprising reducing the amount of the active agent required for diffusion based on cutaneous water displacement.

Claim 47 is directed to a method of preparing transdermal therapeutic systems comprising:
utilizing an additive to a maintain a constant permeation rate of active agent in a
transdermal therapeutic system within 15% points, said systems having an active-agent-containing layer in the form of a dried biphasic layer, which is not a hot-melt layer, having a hydrophilic inner phase and a hydrophobic outer phase comprising pressure-sensitive adhesive polysiloxane;
the inner phase comprises the additive and active agent consisting of dissolved active agent;
the additive consists of additive having a higher affinity to water than to the active agent;
said method comprising dissolving from 18 to 25 % active agent for an administration period of from 3 to 7 days and
incorporating the additive within a ratio of active agent to additive of 1:0.4 to 1:0.8 to maintain a constant permeation rate of the active agent during the administration period,
wherein said additive consists of a mixture of polyvinylpyrrolidone having a K-Value of from 80 to 200 and polyvinylpyrrolidone having a K-value of 10 to 79.



Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hannay teaches transdermal delivery system (TDS) comprising silicone matrix layer to deliver rotigotine. The TDS has enhanced, high steady continuous flux of rotigotine across the TDS/skin interface (abstract; page 2, lines 20-37; page 4, lines 20-34). When using the TDS, a high transfer of rotigotine from the silicone matrix into the outermost skin layer can be achieved. Consequently, plasma values of rotigotine are sufficient to allow for a reasonable expectation that an efficient treatment with fewer side effects can be provided (page 5, lines 8-13). The TDS comprises microreservoirs made of rotigotine and crystallization inhibitor and the microreservoirs are dispersed in adhesive matrix (page 6, lines 4-11). The microreservoirs read on the inner phase, and 2. Still more preferred are 0.20 to 1.0 mg/cm2. If a 7 day patch is desired, higher drug contents will generally be required (page 13, lines 18-21). The adhesive matrix is lipophilic pressure sensitive adhesive, and preferably a mixture of polydimethylsiloxane having different tack (page 10, lines 15-37). The reference teaches 1-40% of the drug and preferably 1-20% (page 8, lines 9-12). The reference prepared the therapeutic system by forming a solution of PVP and rotigotine, coating the solution on a release liner and drying the system. Example 1 of the reference teaches heating mixture of rotigotine and PVP with stirring for at least 1 hour. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	The difference between Hannay and claim 39 is that the reference does not teach the ratio of rotigotine to PVP as claimed by the claims. The difference between Hannay and claims40 is that the reference does not teach coating weight of the matrix as claimed. 
The missing element are taught by the Wolf.
Wolf ‘879 teaches method of preparing transdermal therapeutic system for stabilizing non-crystalline form of rotigotine in transdermal therapeutic system (TTS) and preventing crystallization of rotigotine without negatively influencing other relative 2 (¶¶ 0029, 0105). Rotigotine content in the TTS is in the range of 0.1-3.15 mg/cm2, and higher content is required for 7 day patch. Generally, the content of rotigotine in the TTS can be adapted accordingly in order to provide a suitable flux for multiple day TTS (¶ 0113). Example 1, table 2, disclose TTS comprising rotigotine:PVP of 9:4 and 9:6, respectively. Example1, table 1 teaches 9% rotigotine that falls with the claimed amount of 7.5-25% (see pages 18-20).  The reference requires to maintain the ratio of rotigotine to PVP at certain ratio from between 9:3.5 to 9:6 to maintain the drug stabilized and non-crystallized and does not re-crystallize thereby imparting sufficient long term stability without negatively 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to prepare rotigotine transdermal system taught by Hannay, and adjust the ratio of rotigotine to PVP to 10:3.9 to 10:6.7 as taught by Wolf. One would have been motivated to do so because Wolf teaches such ratio is suitable to inhibit crystallization of the drug. One would reasonably expect delivering rotigotine from transdermal system comprises rotigotine and PVP at ratio of 10:3.9 to 10:6.7 wherein the drug does not suffer from crystallization.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to prepare rotigotine transdermal system taught by Hannay, and use coating weight as taught by Wolf. One would have been motivated to do so because Wolf teaches the claimed coating weight is suitable for un-crystallized transdermal device. One would reasonably expect delivering rotigotine from transdermal system that does not suffer from drug crystallization.

The limitations of “dissolution of the active agent in the additive”, and that “the additive has higher affinity to water than to the drug”, as claimed by claims 39 and 40, these are expected properties because the prior art discloses the same drug rotigotine and the same additive PVP.
Regarding the limitation of claims 39 and 40 that “dissolving an amount of active agent sufficient for the desired administration period” Wolf teaches adjusting the amount of the drug in the TTS to the desired period of delivery, up to 7 days.
Regarding the limitation of claim 39 that “control permeation of the active agent in a manner which is independent from its concentration in the biphasic layer, wherein the maintenance of the permeation rate is proportional to the amount of active agent in the biphasic layer”, Hannay discloses steady rate of delivery of rotigotine to the skin, and discloses “higher drug contents will be required for delivery for 7 day TDS”, i.e. the higher the amount of the drug in the TDS, the longer the steady delivery and permeation time. Therefore the delivered amount is disclosed as controllable and adjustable. 
Regarding claims 40 and 53 that reducing the amount of the active agent required for diffusion based on cutaneous water displacement, the references teach the same amount of the drug and PVP that is expected to reduce the amount of active agent.
Regarding the constant permeation rate during an administration period as 2 and Hannay teaches 0.1 to 2.0 mg/cm2 that falls within the claimed amount. Therefore, any property applicants achieved would be expected. 
Regarding the claimed coating weight claimed claims 40, 48, and 55 the claims recite 100-400 g/m2, 160-400 g/m2, and 60 g/m2, respectively, and Wolf teaches 50-150 g/m2 that overlaps with the claimed coating weight by claim 40. Hannay teaches 0.1-2 mg/cm2 which is calculated to be 10-200 g/m2 that overlaps with the claimed amounts by claims 40, 48 and 55. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. It has been further held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Meals Corp. of America v. Banner, 778 F2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Regarding claims 43 and 47, the claimed amount of drug of 18-25% is taught by Hannay that teaches 1-40%.
Regarding the K-values of PVP as claimed by claims 44, 47 and 51, Wolf teaches PVP having preferred K-value of 25, 30 and 90, and one having ordinary skill in the art would have used combination of any of the three based on their suitability in the composition. Applicants failed to show unexpected results obtained from combination of 
Regarding claim 49 that replacing the dissolved active agent with cutaneous water, and permeation rate within 15%, these are claimed function of the claimed method and are expected from the teachings of Wolf that teaches transdermal system substantially identical to the claimed transdermal system comprising the same structure and ingredients and used for transdermal application as claimed. 
Regarding the release rate of the drug in specific period of time as claimed by claim 50 and 52, in light of the teachings of Wolf regarding the amount of the drug, coating weight and amount of drug per square centimeter, one having ordinary skill in the art would have determined the concentration of the drug needed to achieve a therapeutic effect within a specified time.
Regarding heating and stirring as claimed by claim 56, Wolf teaches both steps. One having ordinary skill in the art would have determined the heating temperature and stirring speed based on the desired amount of dissolved drug. Example 1 of Hannay teaches heating mixture of rotigotine and PVP with stirring for at least 1 hour.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannay in view of Wolf as applied to claims 40, 43, 44 and 48 above, and further in Jackson et al. (US 2005/0202073, of record). 

Applicant Claims 
Claims 45 and 46 recite skin contact adhesive is polysiloxane and comprising the drug.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Wolf, and Hannay combined with Wolf are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	The references do not teach skin contact adhesive of polysiloxane as claimed by claim 45, or the skin contact adhesive containing drug as claimed by claim 46.
 	Jackson teaches transdermal device comprising two adhesive matrices comprising drugs to modify drug release to a predetermined profile. One of the adhesives contacts the skin (abstract; ¶¶ 0006, 0007, 0013, 0023). The adhesives comprises polysiloxane adhesive (¶ 0030). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Double-Patenting Rejections of the Claims
Applicants traverse double patenting rejection of claims 39-50 in light of US Patent No. 9,925,150 (US 150) in light of Wolf by arguing that US 150 is the United States equivalent of cited WO 2011/076879 to Wolf. Wolf clearly teaches that its active ingredient is an amorphous dispersion rather than the claimed dissolved agent. US 150 similarly indicates that the rotigotine associated with its PVP is an amorphous dispersion, although generically indicating that a "certain portion" may be dissolved. (US 150, Col. 9, lines 40 - 52). US 150 and Wolf (including both their specifications and claims, which must be considered in their entirety) thus cannot teach or suggest active agent consisting of dissolved active agent, as recited in Claims 39, 40 and 47 as-amended. Applicants further argue that US 150 and Wolf, both merely noting PVP as a crystal inhibitor, do not teach or suggest methods of preparing TTSs in which an additive maintains a 

The examiner respectfully disagrees with applicants’ argument because the present claims recite biphasic layer comprising hydrophilic inner phase and hydrophobic outer phase, and that what is claimed by US ‘150. Actually what is claimed by the issued patent as amorphous dispersion is nothing but two phases, inner hydrophilic phase and outer hydrophobic phase. Wolf teaches process of making the TTS comprising dissolving the drug in PVP, and then incorporating the solution into hydrophobic adhesive to form biphasic TTS. Applicants admit that US ‘150 teaches dissolved drug. The issued claims and the present claims both recite PVP, regardless its intended use as a binder or as crystallization inhibitor, PVP still the same compound. PVP combined with rotigotine in a silicone adhesive would function the same way because its properties are inherent and cannot be separated from the compound. Wolf teaches 9% rotigotine that falls within the claimed range of 7.5-25% claimed by claims 39 and 40. Claim 18 of issued patent US ‘150 recites coating weight of 150 g/m2 that falls within the instantly claimed coating weight by claim 40. The transdermal therapeutic system claimed by the issued patent when combined with Wolf would provide transdermal system comprising the instantly claimed structure and ingredient, therefore is capable to control permeation rate of the active agent as instantly claimed. Any function or property applicants achieved from the present claimed invention are expected from the claims of the patent in view of Wolf.  
 
Applicants argue that Applicants' Representation submitted a revised terminal disclaimer on October 22, 2019 to overcome provisional obviousness-type double patenting in light of co-pending 

In response to this argument, applicants are notified that the terminal disclaimer still waiting processing by the paralegal staff, therefore rejection is maintained. 

Applicants traverse the provisional nonstatutory double patenting rejection of claims 39-50 over claims 1, 2, 4, 5, 7 through 10, 13, 47 through 49 and 51 through 60 of copending Application No. 14/443,210 ("US 210"). Applicants argue that the claims of US 210 indicate that the rotigotine associated with its PVP is molecularly dispersed, and not dissolved as instantly claimed. The claims of US 210 are further altogether silent as to the function of its PVP, hence they cannot teach or suggest methods of maintaining a constant permeation rate via an additive in conjunction with such dissolved active agent, as recited in Claims 39 and 40 as-amended. And US 210 most certainly does not teach or suggest that an additive could be used to maintain the permeation rate of active agent in a transdermal therapeutic system within 15% points during its administration period, as recited in Claim 47 as-amended, nor that polysiloxane could be loaded with a minimum of 18 % active agent. 
                
In response to this argument, it is argued that the molecular dispersion of the copending application reads on the instantly claimed two phases, inner hydrophilic phase comprising the drug dissolved in solvent and outer hydrophobic phase comprising silicone adhesive. The copending application claiming solvent based adhesive matrix. The copending claims recites 15.75-25% drug that embraces the 18% instantly claimed by claim 47. The issued claims and the present claims both recite PVP, regardless its function or intended use as a binder or as crystallization inhibitor, PVP still the same compound. PVP combined with rotigotine in a silicone adhesive would function the same way because its properties are inherent and cannot be separated from the compound. The permeation rate of 15% points as instantly claimed is an expected property from the claims of the copending application.

The Claimed Invention is Patentable in Light of the Art of Record
Applicants argue that polyvinyl pyrrolidone ("PVP") is known for use as a crystallization inhibitor (and hence storage stabilizer) for rotigotine, as evidenced by the cited references. Such crystallization inhibiting additives have not been known to positively affect the permeation rate of  Applicants have further found that the higher driving force imparted by the molecular displacement allows transdermal systems containing smaller amounts of dissolved active ingredient than heretofore known. Inventive transdermal therapeutic systems containing PVP as additive and only 7.50 wt% dissolved rotigotine applied at a conventional coating weight of 60 g/m2 form TTSs having an administration period of 1 day, as recited in newly added claim 55.

In response to this argument, it is argued that while PVP is used by the cited references as crystallization inhibitor to stabilize the drug during storage, it is expected that the un-crystallized drug will permeate better than the crystallized drug. Further the affinity of PVP and certain drug to water is an inherent inseparable property of the PVP and that drug, and consequently the permeation rate of the drug when combined with PVP. The same regarding higher driving force imparted by the molecular displacement allows transdermal systems containing smaller amounts of dissolved active ingredient, it is expected from the cited references, especially Hannay and Wolf teach increasing the amount of the drug in order to achieve longer delivery period. Wolf teaches coating weight of 50-150 g/m2 and teaches higher coating for longer periods, as instantly claimed including claim 55. One having ordinary skill in the art would have optimized any variables in order to achieve a desired result. The discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness. Note that the cited references teaches the instantly claimed drug and PVP in the same ratio delivered from TTS having the same adhesive, therefore the permeation rate of the drug 

Applicants argue that the inventive methods include an additional step of selecting an amount of active agent sufficient for the desired administration period based upon active agent diffusion force (as is conventional) and subsequently reducing this active agent amount based upon the cutaneous water displacement force; as recited in newly added Claim 53 and Claim 40 as-amended.

In response to this argument, it is argued that the selection of the active agent selected by applicants is within the amounts taught by the cited references, especially the references teach amount of the drug in the device depends on the desired period of administration. Further, active agent diffusion force and cutaneous water displacement force are property of the active agent that is inherent for specific drug and just noticed by applicants.  

Applicants argue that the inventive methods can be used to produce systems which deliver the entirety of the active agent, as recited in newly added Claim 54. In contrast, previously-cited Breitenbach discloses that clinically employed transdermal systems "draw only about 50 - 60% of the TTS supply." [US 045, Col. 0085]. The delivery of the entire quantity of active agent from a transdermal therapeutic system has heretofore been unknown, and is an extraordinarily advantageous feature.

In response to this argument, it is argued that the instantly claimed method is taught by the cited references including the claimed steps and ingredients, and therefore the delivery of the entire quantity of active agent from a transdermal therapeutic system is expected. Note that, as applicants themselves admit, Breitenbach is no longer relied upon for rejecting the claims.

Applicants argue that the dissolution of rotigotine is quite challenging, although the required dissolution step apparently remains trivialized within the outstanding Office Action. Rotigotine dissolution requires elevated temperature, e.g. 60 °C, and shear, e.g. 300 rpm, for an extended period of time, e.g. 90 minutes, as illustrated within the Application-as-filed at Page 19, Paragraph 0082. Unfortunately, rotigotine is known to degrade at temperatures as low as 60 °C, as noted by Krishna, attached as Exhibit II. Applicants presume that the foregoing difficulties are the underpinning for Wolffs rotigotine amorphous dispersions that contain only a "little extent" of dissolved rotigotine. (c.f. WO 879, Para. 0115). Rather than complete dissolution, Applicants have 

In response to this argument, it is argued that one having ordinary skill in the art would have known the factors that enhance dissolution of specific drug, and its degradation temperature, and would have known to increase the stirring force and time in order to achieve more dissolved drug. Further, the dispersion taught by Wolf reads on the claimed biphasic composition, as set forth in this office action. Note that rotigotine is not specifically claimed by generic claims.

Applicants argue that highly loaded TTSs, particularly TTSs loaded with difficult-to-solubilize ingredients (such as rotigotine), are known to be incredibly challenging to form via solvent-based methods, as evidenced by previously-cited Breitenbach (one skilled in the TTS art) specifically teaches that solvent-based silicone matrices can only accept rotigotine at about 15 % by weight, (c.f. US 045, Para. 0016). In that regard, Breitenbach's teaching that solvent-based silicone coatings have a maximum capacity for rotigotine of 15 % and are subject to "dose dumping" would clearly "discourage" a person from ordinary skill from following the path of highly loaded solvent-based polysiloxane coatings, and instead lead in the "divergent" direction of previously-cited Breitenbach's hot-melt-coatings, which are excluded from the claimed invention. There would have been absolutely no expectation of success in forming the expedient embodiments of Claims 43 and 47 in light of previously-cited Breitenbach, and to conclude otherwise is to indulge in an impermissible hindsight analysis. 

In response to this argument, it is argued that even if Breitenbach teaches solvent-based silicone coatings have a maximum capacity for rotigotine of 15 % and are subject to "dose dumping", the currently cited references do teaches biphasic transdermal composition comprising PVP and rotigotine dissolved in the PVP, and the dissolved drug is disperse in silicone hydrophobic adhesive as instantly claimed. Hannay teaches adjusting rotigotine in the transdermal device when mixed with PVP at the same ratio as claimed. Therefore, the currently cited references do not discourage a person from ordinary skill from following the path of highly loaded solvent-based 
Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As noted above, the examiner relied on the teaching of the cited references to construe the rejection, and not on applicants own disclosure. 
  
Applicants argue that in addition to highly loaded coatings, Breitenbach further expressly cautions against elevated solvent-based coating weights. Particularly, Breitenbach further cautions that solvent-based coatings having a coating weight of greater than 100 g/m2 cannot be dried properly, thereby limiting the loadings available via coating methods. (US 045, Para. 0012). In contrast, the inventive transdermal therapeutic systems expediently incorporate a dried biphasic layer having a 2, with the resulting transdermal therapeutic system providing constant dosing for 3 to 7 days, as recited in Claim 48. Such embodiments were altogether unexpected in light of the teachings of Breitenbach as to the impossibility of drying of heavy solvent coatings. Nor is Wolfs maximum coating weight "close enough" to the recited coating weight of Claim 48, and the urgings within the outstanding Office Action at Page 31 to the contrary are purely conclusory. The instant coating weight range is not within the cited art coating weight range, nor does it share an endpoint or component therewith. Furthermore, the recited coating weight is far from "routine," nor is it "well within the skill of the artisan". Previously-cited Breitenbach cautions that solvent-based coatings having a coating weight of greater than 100 g/m2 cannot be dried properly. Consequently, the Office Action's position that the claimed coating weight ranging from 160 to 400 g/m2 was well within the skill of the artisan and constitutes a "workable range" is at odds with the clear teachings of Breitenbach.

In response to this argument, it is argued that the claimed coating weight is taught by Wolf that teaches 50-150 g/m2 that overlaps with the claimed coating weight by claim 40, and Hannay that teaches 0.1-2 mg/cm2 which is calculated to be 10-200 g/m2 that overlaps with the claimed amounts by claims 40, 48 and 55. Even if Breitenbach teaches away from claimed coating weight, the currently cited references teaches the claimed coating weights. Further Wolf and Hannay teach for longer period of delivery of the drug, higher coating weight is required. The claimed invention is obvious over the currently cited references. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. There is no evidence of record as to the criticality of the claimed ranges. Wolf teaches higher content of the drug is required for 7 day patch, and generally, the content of rotigotine in the TTS can be adapted accordingly in order to provide a suitable flux for multiple day TTS (¶ 0113). Hannay teaches if a 7 day patch is desired, higher drug contents will generally be required (page 13, lines 18-21). The cited references recognized what applicants had done. Constant permeation rate would have been expected from the prior art that teaches the instantly claimed method of 

Applicants have found the incorporation of polyvinylpyrrolidone as permeation rate-controlling additive in a mixture having a K-Value of from 80 to 200 and a K-value of 10 to 79 is highly beneficial, as recited in Claims 44 and Claim 47. None of cited references (each of which represents at least one highly skilled artisan) teaches or suggests the use of a PVP mixture. Wolff merely discloses that a number of PVP viscosity grades are known, [c.f. WO 879, Para. 0046], Wolff makes no teaching or suggestion that the various PVP K-values should ever be mixed; however. Wolff instead forms numerous examples using a single PVP K-value, 90 F. [c.f. WO 879, Paras. 0128 and 0134]. Only Applicants have determined the benefits of a PVP mixture. The cited references do not teach or suggest a mixture of various PVPs, which is curious in light of the fact that a range of PVP grades were known. Wolff instead clearly teaches that PVP 90 F provides the "desired effect," hence there would have been no motivation to have formed a PVP mixture. Nor does Wolff in any way intimate that a PVP mixture is "inferior," as apparently urged within the outstanding Office Action at Page 32. Although arguably Wolf may have resorted to a single PVP having a different K-value, there is absolutely no teaching or suggestion as to the incorporation of a mixture of PVPs having differing K-values.

In response to this arguments, it is argued that Wolf teaches grades of PVP having different K-value suitable to form the solution of rotigotine, as set forth in this office action, however exemplified only one PVP F 90. Disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). The discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness.

Applicants argue that the cited references cannot teach or suggest advantageous methods providing a ratio of active agent to permeation rate-controlling additive of 1:0.4 to 1:0.8, in which the permeation rate-controlling additive consists of a mixture of polyvinylpyrrolidone having a K-Value of from 80 to 200, present in an amount ranging from 1:0.2 to 1:0.22, with the remaining polyvinylpyrrolidone having a K-value of 10 to 79, as recited in Claim 51. Wolff merely teaches that 

In response to this argument it is argued that applicants did not show that the claimed PVP mixture of different K-values is responsible for the constant permeation rate. Further, it is argue that the cited references teaches the instantly claimed invention as a whole. Motivation to combine the references exists as well as reasonable expectation to achieve the present invention, even if motivation is different from what applicants had done. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Any advantage or property applicants achieve is expected from the cited references. Wolf and Hannay both teach method of making TTS wherein rotigotine is dissolved in PVP and then incorporated in polysiloxane to form biphasic active agent containing layer as claimed. The claimed ratio of PVP to active agent is taught by Wolf. Wolf by itself or in combination with Hannay teach the present invention including different PVP having different K-values.

Applicants argue that Wolff, merely noting PVP as a crystallization inhibitor, does not teach or suggest the inventive methods of preparing TTSs that include using a permeation rate-controlling additive having a higher affinity to water to maintain a constant permeation rate, as provided in the claimed invention. Furthermore, there would have been no motivation to have gone to the trouble of considering the loading of permeation controlling additive having an affinity for water because Wolf expressly teaches that PVP has only a "very small effect" on drug permeation, and that any ratio within his broad window of weight ratios provides equivalent storage stability. The claimed methods of preparing TTSs ensure constant permeation rates across TTS production batches (for example to compensate for any batch-to-batch variation in active ingredient loading). Wolf fails to teach or suggest methods of forming inventive systems that include dissolving the active agent, much less dissolving the entirety of the active agent in a concentration of up to 25 weight %, as further provided in Claims 39, 40 and 47 as-amended. Wolf (which must be considered in its entirety) instead expressly teaches that this rotigotine is present mainly as an amorphous dispersion and only to "a little extent" in dissolved form.

In response to this argument, it is argued that Wolf and Hannay both teach the process of making the device as claimed including dissolving the drug in PVP and then incorporating the dissolved drug in polysiloxane adhesive as claimed. Wolf teaches using the same PVP and the same drug rotigotine in the same claimed ratio. The affinity of PVP and rotigotine to water is expected to be the same since materials and their properties are inseparable. Wolf teaches in paragraph [0047] and in paragraphs [0147]+ that at certain ratio of PVP and rotigotine the stability of the drug is affected and consequently its permeation, and best stability, and consequently permeation can be recognized from the teaching of the art. In other words, stable un-crystalized drug permeate effectively. Wolf teaches higher content of the drug is required for 7 day patch, and generally, the content of rotigotine in the TTS can be adapted accordingly in order to provide a suitable flux for multiple day TTS (¶ 0113). Hannay teaches if a 7 day patch is desired, higher drug contents will generally be required (page 13, lines 18-21). The cited references recognized what applicants had done. Constant permeation rate would have been expected from the prior art that teaches the instantly claimed method of preparing and the used drug and PVP in the claimed ratio. 

Applicants argue that the positively-recited dissolution step within the inventive method claims is achieved by performing process elements, e.g. heating at an elevated temperature for an extended period of time under shear (as recited in newly added Claim 56, for example). The combination of rotigotine and PVP alone thus does not necessarily and inevitably result in dissolved rotigotine. as apparently urged within the outstanding Office Action at Page 12 (noting "identical devices"). Nor does a suspended active agent have the same "structure" as a dissolved active agent. Wolf, one highly skilled in the chemical arts, clearly (i) distinguishes between dispersed and dissolved rotigotine and (ii) teaches that his rotigotine is dispersed and "only to a little extent" dissolved. Hence the Examiner is not required to determine if the reference possesses the recited "active-agent consisting of dissolved active agent" of the claimed invention as this "property" has already been disclaimed by Wolf (i.e. Wolfs rotigotine is "only to a little extent" dissolved.) In that regard, Wolfs motivation to have incorporate rotigotine as a suspension may have been based on the Pastore that drugs in suspension provide more stable release rates over wear time ox Krishna's concern over the thermal stability of rotigotine during dissolution.

In response to this argument, it is argued that Wolf clearly teach the steps of heating and stirring. Example 1 of Hannay teaches heating mixture of rotigotine and PVP with stirring for at least 1 hour. Wolf and Hannay teach the hydrophilic dissolved rotigotine in PVP is dispersed in the hydrophobic silicone matrix. In other words the dispersed element is the solution comprising PVP and rotigotine forming inner phase, and the polysiloxane forms the outer phase. Therefore the active agent is dissolved in PVP. In any event, Wolf teaches rotigotine and PVP in the same ratio as claimed, and any interaction between the two should be the same since materials and their properties are inseparable.   

Applicants argue that Wolff fails to teach or suggest inventive methods further comprising incorporating a minimum of 18% active agent, as recited in Claim 47. Wolff is silent as to a rotigotine loading range, instead merely disclosing 9 % active in his working example. Nor would there have been any expectation of success in producing such highly loaded biphasic layers.

In response to this argument, it is argued that Example1, table 1 of Wolf teaches 9% rotigotine that falls with the claimed amount of 7.5-25%, and both Wolf and Hannay teaches adjustment of the amount according to the desired delivery period. 

Applicants argue that Hannay's WO 730 is directed to TDSs incorporating rotigotine, and the rotigotine is present within a "multitude of microreservoirs." (Page 4, lines 23 - 34). The microreservoirs are formed from pure drug or a mixture of pure drug and crystallization inhibitor. (Page 6, lines 4-7). PVP is noted as a particularly preferred crystallization inhibitor, in undisclosed amounts. (Page 12, lines 2 through 5). Hannay's working example is based upon a 1:0.22 ratio of rotigotine:PVP; however, which further contains about 9 wt% rotigotine. (Page 14, lines 5-15). Hannay repeatedly discloses a drug-containing adhesive matrix having a coating weight of 50 g/m2. (Page 14, lines 20 - 25 and Page 17, lines 5 - 10). WO 730 notes that one "or more" TDSs may be applied to the patient. (Page 13, lines 9 - 16). Hannay merely discloses that the mean diameter of microreservoirs ranges from 1 to 40 %. preferably from 1 to 20 %, of the thickness of the matrix. (Page 8, lines 9 -20). Hannay does not teach or suggest methods of preparing TTSs that includes using a permeation rate-controlling additive to maintain a constant permeation rate, as provided in Claim 39.  Hannay, disclosing a drug to crystallization inhibitor ratio of 1:0.22, likewise fails to teach or suggest inventive methods in which the active agent to additive ratio is 

In response to this argument, it is argued that Hannay teaches the claimed method of making the TTS by dissolving the rotigotine in PVP, then mixing with polysiloxane adhesive to form microreservoirs. The claimed ratio of drug to PVP is taught by the combination of Hannay with Wolf. Hannay and Wolf teach increasing the amount of drug if more period of delivery is needed. Result-effective variables can be optimized. A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) 
The function of PVP when combined with rotigotine in silicone adhesive is expected to provide the same properties of constant drug permeation since materials and their properties are inseparable. Regarding the coating weight, Wolf teaches the claimed coating weight as claimed by claim 40. Microreservoirs taught by Hannay read on inner and our phase as claimed. Hannay teaches 0.1-2 mg/cm2 which is calculated to be 10-200 g/m2 that overlaps with the claimed amounts by claims 40, 48 and 55. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. It has been further held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Meals Corp. of America v. Banner, 778 F2d 775, 227 USPQ 773 (Fed. Cir. 1985). 

Applicants argue that Hannay teaches 9 % rotigotine, and fails to teach or suggest inventive methods further comprising incorporating from 18 to 25 % active agent, as recited in Claim 47. Hannay merely discloses that the mean diameter of microreservoirs ranges from 1 to 40 %, preferably from 1 to 20 %, of the thickness of the matrix, in contrast to the urgings within the outstanding Office Action at Page 16. Hannay is curiously silent as to a range of weight percentages of rotigotine, instead merely noting a 9 % loading for his working example. As noted above, there further would have been no expectation of success in producing such highly loaded biphasic layers, in light of known issues associated with highly loaded active ingredient layers other than hot-melt layers, as discussed in previously-cited Breitenbach.

In response to this argument, it is argued that while the cited references teach 9% of the drug in the transdermal patch, however, both references teach that the amount of the drug in the patch can be increased if prolonged period of delivery is needed. Therefore the references suggest optimization of the amount of the drug as long as its ratio with PVP is preserved. The amount of the drug is result effective variables because changing them will clearly affect the type of product obtained. See MPEP § 2144.05 (B). Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage for treatment involving specific drug and formulation would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc. 

Applicants argue that there would have been no motivation to have combined Wolf and Hannay. However, even if Applicants had looked to Wolf and Hannay (which they did not), the claimed invention would not have resulted. As noted above, the references simply do not teach or suggest inventive claimed methods of preparing transdermal therapeutic systems including the claimed steps, 7.50 wt% dissolved rotigotine applied at a conventional coating weight of 60 g/m2 that would be sufficient for an administration period of 1 day, as recited in newly added Claim 55. Hannay clearly teaches that TTSs containing about 9 wt% (i.e. 20% more active than Claim 55) release rotigotine for only 24 hours. Wolff, similarly incorporating 9 wt% rotigotine, and is also directed to doses administered for 24 hours. Nor would there have been any expectation of success in forming the expedient TTSs incorporating such modest amount of rotigotine for daily administration in light of the cited references. The combination cannot teach or suggest an additional steps. Applicants argue that the combination of the cited references does not teach all the limitations of the dependent new claims.

In response to this argument, it is argued the instantly claimed method is taught by combination of the cited references. Motivation to combine the references exists, as well as reasonable expectation to achieve the present invention. Optimization of the claimed amount of the drug to achieve the desired period of delivery is also suggested. All the limitations of the dependent claims are taught either explicitly or implicitly by the cited references. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to combine the references exist even if different from what applicants had done. 

Applicants argue that Jackson does not teach or suggest advantageous methods in which both the  Applicants argue that there would have been no motivation to have combined any or all of Wolf, 
 
In response to this argument, it is argued that Jackson is relied upon for solely teaching skin contact polysiloxane adhesive that contain the drug as claimed by claims 45 and 46. The secondary reference does not have to teach all the limitations already taught by the other references. Motivation to combine Jackson with the other references exits, even if different from what applicant would have done. Jackson satisfies the reason for which it was applied. 

The IDS filed with filing the RCE are initialized and signed and attached to this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/I.G.

/ISIS A GHALI/Primary Examiner, Art Unit 1611